In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-09-00141-CR 

NO. 09-09-00142-CR

____________________


QUINTON JACOBY ARLINE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 08-03355 and 08-05306




MEMORANDUM OPINION
 On March 20, 2009, the trial court sentenced Quinton Jacoby Arline on convictions
for aggravated robbery and assault on a family member.  Arline filed a notice of appeal on
March 25, 2009.  The trial court entered certifications of the defendant's right to appeal in
which the court certified that these are plea-bargain cases and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certifications to the Court of Appeals.  On April 1, 2009, we notified the parties that we
would dismiss the appeals unless the appellant established grounds for continuing the
appeals.  Because the records do not contain certifications that show the defendant has the
right of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals.
	APPEALS DISMISSED.	
  
 HOLLIS HORTON
										Justice
 

Opinion Delivered May 6, 2009 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.